EXHIBIT 10.0
 
AVX Corporation
2009 Management Incentive Plan




1.           Purpose.  The Company wishes to provide for the award of annual
incentive compensation to selected employees of the Company and its Subsidiaries
if specified Performance Goals are achieved.  The general purpose of the Plan is
to promote the interests of the Company’s shareholders by providing to selected
employees incentives to continue and increase their efforts with respect to, and
remain in the employ of, the Company and its Subsidiaries. The Plan is designed
to provide qualified performance-based compensation in accordance with Section
162(m) of the Internal Revenue Code of 1986, as may be amended from time to
time, and the regulations promulgated thereunder (“Code Section 162(m)”);
provided, however, that the Compensation Committee may, in its discretion, grant
awards under the Plan that are not exempt from Section 162(m).




2.           Administration.  The Plan will be administered by the Committee,
which shall be comprised of three or more persons, each of whom shall qualify as
an “outside director” within the meaning of Code Section 162(m).


Subject to the express provisions of the Plan, the Committee shall have plenary
authority, in its discretion, to administer the Plan and to exercise all powers
and authority either specifically granted to it under the Plan or necessary and
advisable in the administration of the Plan, including without limitation the
authority to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to the Plan; to grant Awards, to determine the terms,
provisions and conditions of all Awards granted under the Plan (which need not
be identical), the individuals to whom and the time or times when Awards shall
be granted, and to make all other necessary or advisable determinations with
respect to the Plan.  The determination of the Committee on such matters shall
be conclusive.


3.           Participants.  The Committee shall from time to time select the key
employees of the Company and its Subsidiaries to whom Awards are to be granted,
and who will, upon such grant, become participants in the Plan.




4. Performance Awards.


(a)  The Performance Goal(s) and Performance Period applicable to an Award shall
be set forth in writing by the Committee no later than 90 days after the
commencement of the Performance Period (and in no event will a performance goal
be established after 25 percent of the period of service has elapsed). The
Committee shall have the discretion to later revise the Performance Goal(s);
provided, however, that, with respect to Awards that are intended to satisfy
Code Section 162(m), the Performance Goal(s) may be revised solely for the
purpose of reducing or eliminating the amount of compensation otherwise payable
upon attainment of the Performance Goal(s). To the extent that the Performance
Goal(s) are based on the Company’s annual results of operations, the Profit
Before Taxes target shall be based on the Company’s annual budget.


(b) In making an Award, the Committee may take into account an employee’s
responsibility level, performance, cash compensation level, incentive
compensation awards and such other considerations as it deems
appropriate.    The amount paid out upon satisfying the Performance Goals shall
not exceed 200% of the employee’s base salary determined on the date of grant of
the Award, and in no event shall an employee receive payments under the Plan in
connection with any one fiscal year which exceed $5.0 million.


 
 

--------------------------------------------------------------------------------

 
5.           Employment.  Except as provided in the next sentence, an Award
shall terminate, and the participant will forfeit all rights to such Award, if
the participant does not remain continuously employed and in good standing with
the Company until payment of such Award.  In the event of the termination of a
participant’s employment prior to the end of a Performance Period by reason of
the participant’s death, Disability or Retirement, the participant will receive
an Award equal to the pro rata portion (based on the number of days worked
during the Performance Period) of the Award, if any, that would otherwise be
payable if the participant had continued employment through the end of the
Performance Period, based on actual performance. Such pro rata Awards, if any,
will be payable at the same time Awards are payable to other participants, in
accordance with Section 6 below.

6.           Payment of Awards.  Payment with respect to an Award will be
distributed after the determination of actual performance and written
certification by the Committee that the Performance Goal(s) with respect to an
Award have been met.


With respect to the Chief Executive Officer, the Awards will be paid within a
reasonable period of time after the Committee determines whether and to what
extent the Performance Goal(s) were achieved, but no later than March 15 next
following the end of the Performance Period for which an Award was earned.


With respect to participants other than the Chief Executive Officer, Awards will
be paid in accordance with the following:


(i) 75% of the Award will be distributed within a reasonable period of time
after the Committee determines whether and to what extent the Performance
Goal(s) were achieved, but no later than March 15 next following the end of the
Performance Period for which the Award was earned; and


(ii) 25% of the Award will be distributed within thirty (30) days after the end
of the fiscal year following the Performance Period for which the Award was
earned, provided the participant is employed by the Company on such date, but no
later than March 15 next following the end of such fiscal year.


No Awards will be payable under this Plan for any Performance Period unless the
applicable Performance Goal(s) have been achieved.


7.           Nonexclusive Plan.  Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable and such
arrangements may be either generally applicable or applicable only in specific
cases.


8.           Nonassignability.  No Awards may be transferred, alienated or
assigned other than by will or by the laws of descent and distribution.


9.           Amendment of Discontinuance.  The Plan may be amended or
discontinued by the Committee without the approval of the Board.


10.           Effect of Plan.  Neither the adoption of the Plan nor any action
of the Board or Committee shall be deemed to give any officer or employee any
right to continued employment or any other rights.


11.           Effective Date of Plan.  The Plan shall take effect as of April 1,
2009.


12.           Withholding. The company shall have the authority and the right to
deduct or withhold, or require a participant to remit to the Company, an amount
sufficient to satisfy federal, state, country and local taxes (including the
participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of the Plan.


 
 

--------------------------------------------------------------------------------

 
13.           Definitions.  For the purpose of this Plan, unless the context
requires otherwise, the following terms shall have the meanings indicated:


(a)  
“Award” means a cash incentive award made pursuant to this Plan.



(b)  
“Board” means the Board of Directors of the Company.



(c)  
“Committee” means the Compensation Committee of the Board.



(d)  
“Company” means AVX Corporation, a Delaware corporation.



(e)  
“Disability” means, with respect to any participant, an impairment which
substantially limits the employee in a major life activity.



(f)  
“Performance Goal(s)” means the Profit Before Taxes included in the Company’s
annual budget accepted by the Committee for a Performance Period.



(g)  
“Performance Period” means the fiscal year of the Company or such other period
of time as is designated by the Committee during which the Performance Goal(s)
are measured.



(h)  
“Plan” means this 2009 AVX Corporation Management Incentive Plan as amended from
time to time.



(i)  
“Profit Before Taxes” means income before special, unusual, restructuring or
extraordinary items and taxes as reported in the Company’s consolidated
financial statements.



(j)  
“Retirement” means, with respect to any participant, the participant’s
retirement as an employee of the Company on or after reaching age 62, or as
otherwise provided under a participant’s terms of employment governed by a
separate agreement.



(k)  
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.  The “Subsidiaries” means more than one of any such corporations.

